        Case: 3:18-cv-01008-wmc Document #: 118 Filed: 06/14/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

QUENTRELL EUGENE WILLIAMS,

        Plaintiff,
                                                       Case No. 18-cv-1008-wmc
   v.

DANE ESSER, TIM HAINES, SARAH BLUME,
ANGELA MCLEAN, BETH EDGE and CHAD
LENTZ,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing plaintiff Quentrell Eugene Williams’ Eighth Amendment

deliberate indifference claim against Chad Lentz and all claims against defendants

Dane Esser, Tim Haines, Sarah Blume, Beth Edge and Angela McLean and dismissing

this case.




        /s/                                                       6/14/2021
        Peter Oppeneer, Clerk of Court                            Date
